Case 1:15-cv-00842-RGA Document 511 Filed 07/14/20 Page 1 of 3 PageID #: 31459


                       MORRIS, NICHOLS, ARSHT               &   TUNNELL     LLP

                                     1201 N ORTH M ARKET S TREET
                                            P.O. B OX 1347
                                 W ILMINGTON , D ELAWARE 19899-1347

                                            (302) 658-9200
                                         (302) 658-3989 FAX

JENNIFER YING
(302) 351-9243
(302) 225-2570 FAX
jying@mnat.com


                                            July 14, 2020
The Honorable Richard G. Andrews                                     BY ELECTRONIC FILING
The United States District Court
 for the District of Delaware
844 North King Street
Wilmington, DE 19801

                     Re:   ChanBond, LLC vs. Cox Communications, Inc., C.A. No. 15-842 (RGA)
                           (Consolidated for Pretrial)
Dear Judge Andrews:

        Cox and ChanBond are scheduled to start trial on August 18, 2020. During the Pretrial
Conference, the Court indicated that the “question of the viability of a civil jury trial” in mid-
August will be addressed during the week of July 13. D.I. 507 ¶ 9; Hr’g Tr. (July. 2, 2020) at
45:1–46:9; see also D.I. 507. We understand that even if the Court decides to go forward with
trial in mid-August, it will still need to decide on procedures to safely conduct a trial. We
appreciate the Court’s thoughtful approach, and write to express Cox’s belief that a trial as
scheduled will not serve the interests of the parties and will impose significant health risks upon
the jury, Court personnel, the local community, and those coming to Delaware for the trial.
Accordingly, Cox formally requests a three-month continuance of the trial, by which time the
current health crisis will hopefully be under control.

The Current Health Crisis

        As the Court is aware, the COVID-19 health crisis is worsening by the day. Yesterday,
the United States continued its upward trajectory for new coronavirus cases with over 60,000
infections.1 On July 6, recognizing that the “State of Delaware continues to face a serious public
health threat from COVID-19,” Governor Carney extended the state of emergency an additional
30 days—the maximum allowed—through August 5, 2020. We also understand that the Sunoco
trial, which was set to begin August 3, has been continued in view of the worsening situation. At
present, there are no indications that it will be safe to impanel a jury and conduct a trial in mid-
August. Continuing to make accommodations for a mid-August trial poses substantial difficulties
and risks. For example, out-of-state attorneys and staff are expected to arrive in Delaware at least

1
     https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
Case 1:15-cv-00842-RGA Document 511 Filed 07/14/20 Page 2 of 3 PageID #: 31460
The Honorable Richard G. Andrews
July 14, 2020
Page 2


14 days before the trial and self-quarantine.2 Many of those people will be required to quarantine
a second time upon their return home.3 There are also numerous third party trial witnesses for
whom rescheduling at the last minute imposes a significant burden.

         While we understand that the Court is considering procedures to allow all witnesses to
testify remotely, a trial team for each party will still need to travel to Delaware for the trial. For
Cox, that trial team includes lawyers and staff from Texas and California, as well as Cox’s
corporate representatives from Atlanta, Georgia. These states are seeing a significant surge in
infections. In fact, Atlanta’s mayor has just re-issued a stay-at-home order prohibiting non-
essential travel.4 The Center for Disease Control’s guidelines ask travelers to consider whether
COVID-19 is spreading in their community to assess whether their travel poses a risk that the
disease will further spread. Given the locations from which participants are traveling, the
interaction with others during travel, a lengthy hotel stay, and with Court personnel, vendors, and
Wilmington residents, conducting trial under these circumstances poses significant risks.

The Inefficiency of Attempting to Proceed with the Cox Trial

       In discussing trial sequencing for the 13 cases brought by ChanBond, defendants
proposed, and the Court recognized the value of, scheduling a first trial that could serve as a
bellwether. The Court indicated that “it might learn something during the course of the trial, and
that might give [the Court] more insight as to what to do further down the road.” See D.I. 484,
Hr’g Tr. (2/18/20) at 79:5-20; see also D.I. 453 at 1, 4 (defendants acknowledging the same).
        A trial conducted under the present circumstances will not provide a bellwether. For
example, using Sunoco as a guidepost for the modifications the parties may expect, presenting all
witnesses by video, and limiting the number of counsel who can appear live, might substantially
impact the trial presentation. Many courts acknowledge that remote testimony impairs a
factfinder’s ability to judge credibility.5 These concerns are reflected in Fed. R. Civ. P. 43(a),
which does not contemplate remote trial testimony in the ordinary course, but only “for good
cause in compelling circumstances and with appropriate safeguards.” As the 1996 Advisory
Committee Notes explain, the “compelling circumstances” requirement was added to Rule 43
because:
       The importance of presenting live testimony in court cannot be forgotten. The very
       ceremony of trial and the presence of the factfinder may exert a powerful force for

2
    See Sunoco Partners v. Powder Springs Logistics, No. 17-1390-LPS, D.I. 583 at 5, n.3 (D.
Del. July 2, 2020).
3
    See e.g., New York Travel Advisory (https://www.governor.ny.gov/news/governor-cuomo-
announces-individuals-traveling-new-york-three-additional-states-will-be); New Jersey Travel
Advisory (https://covid19.nj.gov/faqs/nj-information/general-public/which-states-are-on-the-
travel-advisory-list-are-there-travel-restrictions-to-or-from-new-jersey).
4
    https://www.atlantaga.gov/Home/Components/News/News/13408/672.
5
    See, e.g., Perotti v. Quinones, 790 F.3d 712, 725-26 (7th Cir. 2015); United States v.
Lawrence, 248 F.3d 300, 304 (4th Cir. 2001).
Case 1:15-cv-00842-RGA Document 511 Filed 07/14/20 Page 3 of 3 PageID #: 31461
The Honorable Richard G. Andrews
July 14, 2020
Page 3


         truthtelling. The opportunity to judge the demeanor of a witness face-to-face is accorded
         great value in our tradition.
         In addition, because COVID-19 poses heightened risks to people of a certain age, the jury
that is available to serve may not be representative of the jury that would traditionally be seated.
Ultimately, the Defendant may believe itself prejudiced by some of these changes, and Plaintiff
by others, but nobody will consider the case a good test of how to proceed with the remaining 12
cases. In fact, any appeal from the Cox case may focus on prejudice perceived by the losing
party, rather than on the merits.

A Continuance Will Not Prejudice Any Party and Will Serve to Avoid Prejudice.

        This is not a competitor litigation. While Cox appreciates that ChanBond is eager to try
its case, as a non-practicing entity with no business other than seeking monetary damages for the
asserted patents, ChanBond will suffer no prejudice by a short continuance. See ActiveVideo
Networks, Inc. v. Verizon Communs., Inc., 694 F.3d 1312, 1339–41 (Fed. Cir. 2012). For Courts
in Phase I, like the District of Delaware, the Federal Judiciary COVID-19 Recovery Guidelines
propose that on-site proceedings should be conducted for “critical cases only.”6 A patent trial
between non-competitors, in which only monetary damages are at stake, cannot be deemed
“critical.” Even if the District of Delaware were to enter Phase II by mid-August and deem jury
trials possible, the Court and the parties would only receive notice a few days before August
18th. This trial does not justify leaving numerous third party witnesses in limbo regarding the
obligation to testify, and potentially requiring trial participants to travel to Delaware by August
4th to quarantine, and then quarantine again upon their return home, for a trial that may not occur.

       ChanBond seeks significant damages and neither side should be advantaged, or
disadvantaged, by foreseeable impacts upon the jury’s composition or ability to perform its task,
or witnesses’ location, age, or underlying health issues. These factors can have a disproportionate
impact on fairness of a trial in the current environment. A continuance can serve to remedy that.

       Cox respectfully requests that the Court continue the trial of this matter for three months
during the present health crisis. We are happy to further discuss these issues at the Court’s
convenience.

                                              Respectfully,

                                              /s/ Jennifer Ying

                                              Jennifer Ying (#5550)


cc:      All Counsel of Record (by e-mail)


6
      Federal Judiciary COVID-19 Recovery Guidelines at 10.
